


Exhibit 10.7
















OCEANEERING INTERNATIONAL, INC.
2015 ANNUAL CASH BONUS AWARD PROGRAM SUMMARY




The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Oceaneering International, Inc. (the “Company”) approved the 2015
Annual Cash Bonus Award Programs (a) for Executive Officers of the Company and
(b) for all other participating employees, each under the 2010 Incentive Plan of
the Company.


In the case of Executive Officers, cash bonuses are based on the level of
achievement of consolidated net income for the Company and its subsidiaries for
the year ending December 31, 2015 (“Net Income”) as compared to planned results
approved by the Compensation Committee (100% of award). In the case of all other
participating employees: (a)    with respect to corporate employee participants,
cash bonuses are based upon level of achievement as compared to planned results
of: (i) Net Income (80% of award); and (ii) Individual Goals (20% of award); (b)
with respect to profit center executives, cash bonuses are based on the level of
achievement as compared to planned results of: (i)    Net Income (50% of award);
and (ii)    goals of the executive’s profit center (50% of award), which profit
center percentage amount is comprised of the level of achievement as compared to
planned results of the following: operating income of the profit center (70%),
HSE goals (10%), objectives for the profit center (10%), and objectives for
Continuous Quality Improvement (“CQI”) (10%); and (c)    for all other
participating employees, based upon the level of achievement as compared to
planned results of: (i)    Net Income (25% of award); (ii) goals of the
participant’s profit center (60%, which is comprised of the same elements as for
profit center executives); and (iii)    Individual Goals (15%).


The Compensation Committee has discretion to award a lower amount under the
program than that amount which is otherwise determined under the terms of the
program.


For each participant under each of these programs, the maximum cash award
achievable is a percentage, approved by the Compensation Committee, of the
participant’s 2015 annual base salary (in U.S. Dollars). A participant must be
employed by the Company or a subsidiary of the Company, or a member of the Board
of Directors of the Company, at the time the cash awards are paid to receive a
cash award.




